Citation Nr: 1725765	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from May 1966 to April 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA.  

The Veteran testified at a November 2015 personal hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Migraine headaches are an organic disease of the nervous system.

2.  Migraine headaches manifested to a compensable degree, based on frequency, sonophobia, and use of opioids, within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection of a headache disability are met.  38 U.S.C.A. §§ 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless.  

The Veteran has consistently maintained that since his return from Vietnam in 1968, he has experienced frequent, severe headaches.  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Migraine headaches, diagnosed here, are considered an organic disease of the nervous system, and hence are a listed chronic condition; the applicable presumptive period is one year following separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service treatment records show no complaints of or treatment for active headaches.  
The Veteran reported that he sought VA treatment for headaches for about two years, from 1968 to 1970.  In response to the June 2016 Board remand directive, the VA medical center has certified that the records cannot be located.  Private treatment records are not available for the entirety of the period since service, but records since 1993 discuss a long history of headaches for many years, and more recent records include the Veteran's report of headaches since his Vietnam service.  

A December 2016 VA e examiner opined that because there were no records of headache problems prior to 1997, and because herbicides are not recognized by VA as causing migraine headaches, the current disability was less likely than not related to service.  The Board finds this medical opinion to be inadequate, and lacking any probative value.  The doctors treating the Veteran since 1997 cite yet earlier treatment of many years; there is one reference in 1993 to a history of chronic headaches.  The VA examiner ignored the competent and credible lay statements of the Veteran.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011).  The examiner did not consider medical knowledge or information, and merely cited VA's policy position.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The probative evidence of record shows a history of migraine headaches since 1968 soon after service, and continuing to the present without any true abatement.  The Veteran's competent and credible lay statements are corroborated by private treatment records. 

Accordingly, because diagnosed migraine headaches are a listed chronic disease and such manifested to a compensable degree within the first year following separation from service, a nexus to service is presumed, and service connection is warranted.


ORDER

Service connection for a headache disability is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


